

116 HR 9051 PCS: Caring for Americans with Supplemental Help Act of 2020
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 645116th CONGRESS2d SessionH. R. 9051IN THE SENATE OF THE UNITED STATESDecember 29, 2020Received; read the first timeDecember 30, 2020Read the second time and placed on the calendarAN ACTTo amend the Internal Revenue Code of 1986 to increase recovery rebate amounts to $2,000 for individuals, and for other purposes. 1.Short titleThis Act may be cited as the Caring for Americans with Supplemental Help Act of 2020 or the CASH Act of 2020.2.Recovery rebate amounts increased(a)In generalSection 6428A of the Internal Revenue Code of 1986, as added by the COVID-related Tax Relief Act of 2020, is amended by striking $600 each place it appears and inserting $2,000, and by striking $1,200 each place it appears and inserting $4,000. (b)Effective dateThe amendments made by this section are contingent upon the enactment of the COVID-related Tax Relief Act of 2020 and shall apply (if at all) as if included in the enactment of section 272 of such Act.3.Dependents taken into account in determining credit and rebates(a)Recovery rebates(1)In generalSection 6428(a)(2) of the Internal Revenue Code of 1986 is amended by striking qualifying children (within the meaning of section 24(c)) and inserting dependents (as defined in section 152).(2)Conforming amendments(A)Section 6428(f)(2) of such Code is amended by inserting and subsection (a)(2) were applied by substituting qualifying children (within the meaning of section 24(c)) for dependent (as defined in section 152) before the period at the end. (B)Section 6428(g) of such Code, as amended by the COVID-related Tax Relief Act of 2020, is amended—(i)in paragraph (1), by striking qualifying child each place it appears and inserting dependent, (ii)in paragraph (2)(C), by inserting (determined after the application of subsection (f)(2)) after subsection (a)(2), and (iii)in paragraph (3)(B), by inserting or dependent after child both places it appears. (3)Effective dateThe amendments made by this subsection are contingent upon the enactment of the COVID-related Tax Relief Act of 2020 and shall apply (if at all) as if included in the enactment of section 273 of such Act.(b)Additional 2020 recovery rebates(1)In generalSection 6428A(a)(2) of the Internal Revenue Code of 1986, as added by the COVID-related Tax Relief Act of 2020, is amended by striking qualifying children (within the meaning of section 24(c)) and inserting dependents (as defined in section 152).(2)Authority to make advance refunds without regard to modified definition of dependentSection 6428A(f) of such Code is amended by adding at the end the following new paragraph: (7)Authority to make advance refunds without regard to modified definition of dependentTo the extent the Secretary determines appropriate to make or allow the maximum number of advance refunds by the deadline described in paragraph (3)(A)(ii), the Secretary may determine the advance refund amounts under this subsection without regard to the amendments made by paragraphs (1) and (3) of section 3(b) of the CASH Act of 2020. .(3)Conforming amendments(A)Section 6428A(f)(2)(B) of such Code is amended by striking qualifying child and inserting dependent.(B)Section 6428A(g) of such Code is amended by striking qualifying child each place it appears and inserting dependent.(C)Section 6428A(g)(4)(B) of such Code is amended by striking such child and inserting such dependent.(4)Effective dateThe amendments made by this subsection are contingent upon the enactment of the COVID-related Tax Relief Act of 2020 and shall apply (if at all) as if included in the enactment of section 272 of such Act.4.Budgetary effects(a)Statutory PAYGO ScorecardsThe budgetary effects of this Act shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010. (b)Senate PAYGO ScorecardsThe budgetary effects of this Act shall not be entered on any PAYGO scorecard maintained for purposes of section 4106 of H. Con. Res. 71 (115th Congress). Passed the House of Representatives December 28, 2020.Cheryl L. Johnson,ClerkDecember 30, 2020Read the second time and placed on the calendar